Stevens, P. J. (dissenting).
I dissent for the reasons hereinafter stated, and would grant the application. .
CPLR 9406 as here applicable provides: “No person shall receive said certificate [entitling admission] from any committee and no person shall be admitted to practice as an attorney and counselor at law in the courts of this state, unless he shall furnish satisfactory proof to the effect: * * *
“ 3. That he has been an actual resident of the state of New York for six months immediately preceding the submission of his application for admission to practice and that such residence *361has continued until the final disposition of the application for admission to practice ” (emphasis supplied).
Prescribed requirements for admission to the Bar represent, generally, an exercise of the. police power of the State in an effort to provide for the welfare of its citizens and to assure that they will be protected against the ignorant, the inadequately trained and those who would exploit rather than serve their interests. Reasonable and extensive effort is made to insure that the applicant is of good moral character.
Looking to the purpose of a residence requirement, an argument might be made that such a requirement affords an opportunity to check on the background of an applicant, to obtain information from and the opinion of those within the State with whom the applicant has associated, or those who have had the chance to observe the applicant over a period of time. Obviously a residence requirement serves no governmental purpose and if it is to be justified the requirement must be reasonable in application and warranted in duration.
The fact that New York’s requirement applies to the six months preceding the submission of the application and continues only “until the final disposition of the application for admission to practice ”, makes clear that New York does not impose actual residency as a condition precedent to practice once admission has been obtained. Indeed, it has been stated ‘ ‘ The right to practice law is in the nature of a franchise from the state conferred only for merit” (Matter of Co-operative Law Co., 198 N. Y. 479, 483). Residence neither confers nor detracts from merit assuming ability, integrity, knowledge and legal competence, and the other desirable or essential qualities are present. If the residence requirement serves any compelling State interest, and perhaps it does, such interest is not readily identifiable when applied to extremes.
In the case before us, it is not disputed that the applicant since June 1, 1971 has worked, slept and eaten in the State for a substantial portion of that time. The affidavit of the manager of the hotel where the applicant resides attests to the fact that the applicant has been in continuous residence since June 1,1971, " averaging more than 3% weeknights per week, with the exception of the Christmas and New Year holidays.” If the fact be established the motive for such residence (i.e., to comply with the statutory requirement) should not control. Knowledge and legal competence would seem to be established by his admission to the New Jersey Bar and his successful passing of the New York examination. His admission in a neighboring State may *362be taken as some indicia of good character, as is his frankness in dealing openly with the situation now confronting him.
Any requirement must be viewed in relation to the age or period of time in which it operates or is applicable. In this day of .speedy transportation, ready mobility, when problems of law in their inception solution transgress the limitations of geographical State borders, to deny the application of Mr. Tang is to refuse to face reality. It could raise a serious question of possible discrimination in favor of a select class, permanent residents, as a protection against competition, and as a restriction upon Mr. Tang’s right to move about and compete freely with others in the profession. As here applied the majority decision could well abridge the privileges and immunities to which the applicant, as a citizen of the United States, is entitled. (See, Notes, Residence Requirements for Initial Admission to the Bar: A Compromise Proposal for Change, 56 Cornell L. Rev. 831 [1971]; Residence Requirements for Admission to the Bar, 36 Albany L, Rev. 762 [1972].)
The application should be granted.
McGovern and Capozzoli, JJ., concur with Stetter, J.; Stevens, P. J., dissents in an opinion in which Tilzer, J., concurs.
Motion to qualify for admission to the Bar of the State of New York denied.